DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on July 01, 2021 and is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 38 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berton U.S. Patent (8,651,407) hereinafter Berton.
Regarding claim 38,
Berton discloses a method of making a hammermill hammer system (see in fig.4b and 5), the method comprising: 
providing a hammer body (7) formed of a first metal composition (Cast Iron, recited in Col.5 lines 47-60);

    PNG
    media_image1.png
    279
    444
    media_image1.png
    Greyscale
 
forming a plurality of insert voids (space occupied by element 5 see fig.4b and 5) in a bottom surface of said hammer body (7), said plurality of insert voids is spaced from one another (see fig.4b) and 
positioned inwardly from an outer peripheral edge of said bottom surface of the hammer body (7, see fig.4b, the figure shows the space between the edges and inserts), 
placing a non-solidified second metal composition (the titanium is recited to be in powder therefore solidified by compressed see col.5 lines 11-25) into each of said plurality of insert voids, said non-solidified second metal composition located in said plurality of insert voids is spaced from one another (see fig.4b), said second metal composition (titanium carbide) having a different composition from said first metal composition (cast Iron), said second metal composition includes 
a. one or more metals selected from the group consisting of manganese, titanium, niobium, and boron, or b) a metal carbide of vanadium, molybdenum or titanium, (titanium carbide, as recited in col.4 line 43) and 
allowing said second metal (titanium carbide) to solidify in said plurality of insert voids to form a metal insert (5) in each insert voids of said plurality of insert voids (the second metal solidified in and with the first material insert voids).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 18, 20-22, 27, 29, 31, 33-36 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Berton U.S. Patent (8,651,407) hereinafter Berton.
Regarding claim 18,
Berton discloses a method of making a hammermill hammer system (see in fig.1,4b and 5), the method comprising: 

placing a second material (titanium Carbide) into the voids of the body portion; 
solidifying the second material (titanium is recited to be in powder therefore solidified by compressed see col.5 lines 11-25) in the voids to form an insert in each of the voids thereby producing a hammer (see fig.4b); and 
wherein the first material (7, Cast Iron) is different from the second material (5, titanium Carbide), and 

    PNG
    media_image1.png
    279
    444
    media_image1.png
    Greyscale

wherein at least a portion of said body portion is formed by a casting process (shown in fig.5e).
Berton discloses a first and second materials (5 and 7), wherein the first material is made of cast iron and the second material is made of titanium carbide (as recited in Col.5 lines 29-39) but does not disclose the second material to have a greater abrasion resistance than the first material, and the first material to have a greater impact resistance than the second material and since no criticality is recited for the second material to have a greater abrasion resistance than the first material, and the first material to have a greater impact resistance than the second material and all metals have a degree of abrasive and impact resistances and it is well known in the mechanical art to use different type of material suitable for different function and ensure 
Regarding claim 20,
The prior art Berton discloses all limitations in claim 18.
Berton discloses wherein the body portion (7) surrounds each of the plurality of insert (5) in at least two dimensions (the spaces show in fig 4a are evidence of the inserts partially surrounded by the body portion element 7), and at least one of the inserts (5) extends from inside the hammer (18) to an end surface along a wearing surface of the hammer (see fig.4b and 5e-h).

    PNG
    media_image2.png
    309
    468
    media_image2.png
    Greyscale

Regarding claim 21,
Berton discloses a method of making a hammermill hammer system (see in fig.1, 4b and 5), the method comprising: 
forming a hammer (see fig.4b) for use in said hammermill hammer system comprising: 
providing a hammer body (7) formed of a first metal composition (Cast Iron); 

placing a non-solidified second metal composition (Titanium is recited to be in powder therefore solidified by compressed see col.5 lines 11-25) into each insert void of said plurality of insert voids, 
said second metal composition (Titanium carbide) having a different composition from said first metal composition (Cast Iron), 
said second metal composition (Titanium carbide) includes one or more metals selected from the group consisting of manganese, chromium, molybdenum, titanium, vanadium, niobium, and boron; 
allowing said second metal (Titanium carbide) to solidify in each of said insert voids to form a metal insert (5) in each of said insert voids (the second metal solidified in and with the first material insert voids); and, 
securing said hammer (fig.4b) to said hammermill hammer system (see Col.1 lines 6-15).
Berton discloses a first and second materials (5 and 7), wherein the first material is made of cast iron and the second material is made of titanium carbide (as recited in Col.5 lines 29-39) but does not disclose the second material to have a greater abrasion resistance than the first material, and the first material to have a greater impact resistance than the second material and since no criticality is recited for the second material to have a greater abrasion resistance than the first material, and the first material to have a greater impact resistance than the second material and all metals 
Regarding claim 22,
The prior art Berton discloses all limitations in claim 21.
Berton discloses wherein said hammer body (7) fully surrounds each of said metal inserts (5) except for a bottom end portion of said metal inserts (5, see fig.4b and 5e-h).
Regarding claim 27,
The prior art Berton discloses all limitations in claim 21.
Berton discloses wherein said step of forming said plurality of insert voids includes forming each of said insert voids in said hammer body (fig.4b) such that said plurality of insert voids are located symmetrically about a central axis of said hammer (see fig.4b), 

    PNG
    media_image3.png
    250
    301
    media_image3.png
    Greyscale


Regarding claim 29,
The prior art Berton discloses all limitations in claim 21.
Berton discloses the plurality of inserts (5) and the wearing surface (top surface of fig.4b), however Berton is silent about wherein a combined surface area of said bottom surface of said hammer body to be formed of 60-80% of said metal inserts and since no criticality was recited for the combined surface area of said bottom surface of said hammer body to be formed of 60-80% of said metal inserts and well known in the mechanical arts to construct hammer of the hammermill with the surface area of inserts to represent a certain percentage of a wearing surface area of a surface to be able to have different level of hardness therefore it would have been obvious to the skilled artisan before the effective filing date to construct the hammers of hall with the combined surface area of said bottom surface of said hammer body to be formed of 60-80% of said metal inserts and damage of the hammer and reduce on downtime. Accordingly, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
Regarding claim 31,
The prior art Berton discloses all limitations in claim 21.
Berton discloses the height of the metal inserts (5) which is shown in fig.4b, however Berton does not disclose the height to be of 0.5-4 inches, and since no criticality was 
Regarding claim 33,
The prior art Berton discloses all limitations in claim 21.
Berton discloses wherein at least two of said plurality of said metal inserts (5) is substantially perpendicular to a bottom surface of the hammer body (7, fig.4b shows a curved bottom surface, the inserts are also curved to comply with the bottom surface and extents perpendicular).
Regarding claim 34,
The prior art Berton discloses all limitations in claim 27.
Berton discloses wherein a combined weight of the plurality of metal inserts (5) is equally distributed about a central axis of the hammer (fig.4b above shows the inserts are positioned symmetrically therefore the weight is considered to be equally distributed about a central axis).
Regarding claim 35,

Berton discloses said first metal composition (7) to have a volume (fig.4b shows element 7 in 3 dimension therefore the composite has a volume) but does not disclose a volume of material of said first metal composition to be at least 50% of a volume of said hammer and since no criticality was recited for the volume of the first metal composition to be at least 50% of a volume of said hammer and well known in the mechanical arts to construct hammer of the hammermill to comprise metal compositions with different volume deem suitable to improve effectiveness of the hammer therefore it would have been obvious to the skilled artisan before the effective filing date to construct the hammers of Berton with the volume of the first metal composition to be at least 50% of a volume of said hammer to be able to improve effectiveness of the hammer. Accordingly, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 36,
The prior art Berton discloses all limitations in claim 21.
Berton discloses wherein at least two of said plurality of insert voids have the same shape and size (see fig.4b).
Regarding claim 40,
Berton discloses a method of making a hammermill hammer system (see in fig.1, 4b and 5), the method comprising: 
providing a hammer body (7) formed of a first metal composition (Cast Iron); 

said plurality of insert voids is spaced from one another and positioned inwardly from an outer peripheral edge of said bottom surface of the hammer body (see fig.4b);
placing a non-solidified second metal composition (Titanium is recited to be in powder therefore solidified by compressed see col.5 lines 11-25) into each of said plurality of insert voids,
said non-solidified second metal (Titanium carbide) composition located in said plurality of insert voids is spaced from one another (see fig.4b of claim 27),
said second metal composition (Titanium carbide) having a different composition from said first metal composition (Cast Iron),
allowing said second metal (Titanium carbide) to solidify in said plurality of insert voids to form a single metal insert (5) in each of said insert void (the second metal solidified in and with the first material insert voids) of said plurality of insert voids.
Berton discloses a first and second materials (5 and 7), wherein the first material is made of cast iron and the second material is made of titanium carbide (as recited in Col.5 lines 29-39) but does not disclose the second material to have a greater abrasion resistance than the first material, and the first material to have a greater impact resistance than the second material and since no criticality is recited for the second material to have a greater abrasion resistance than the first material, and the first material to have a greater impact resistance than the second material and all metals have a degree of abrasive and impact resistances and it is well known in the mechanical art to use different type of material suitable for different function and ensure 
Regarding claim 41,
The prior art Berton discloses all limitations in claim 40.
Berton discloses wherein said second metal composition includes a) one or more metals selected from the group consisting of manganese, chromium, molybdenum, titanium, vanadium, niobium, and boron, or b) a metal carbide of Cb, vanadium, molybdenum, or titanium (titanium carbide, as recited in col.4 line 43).
Claims 23-26, 28, 30, 32 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Berton U.S. Patent (8,651,407) hereinafter Berton in view of Hall et al. US. Publication (7,523,794) hereinafter Hall.
Regarding claim 23,
The prior art Berton discloses all limitations in claim 21.
Berton does not disclose wherein said step of forming said plurality of insert voids includes forming first and second rows of insert voids, each of said first and second rows of insert voids includes a first and second insert voids, said first and second insert voids in said first row of insert voids is located closer to said front surface of said hammer body than said first and second insert voids in said second row of insert voids, 

    PNG
    media_image4.png
    659
    494
    media_image4.png
    Greyscale

Berton and Hall disclose both art in the same field of endeavor (i.e. comminution).
Hall, in a similar art, teaches in embodiment of figure 13, wherein said step of forming said plurality of insert voids (recess occupied by inserts element 106, recited in Col.8 lines 23-24) includes forming first and second rows of insert voids (see fig.13), each of said first and second rows of insert voids (recess) includes a first and second insert voids (see fig.13 above) and said first and second rows of insert voids fully spaced from said front and back surface of said hammer body (see fig.13 above). Hall teaches the arrangement of each of said first and second rows of insert voids to include a first and second insert voids to be able to reduce on maintenance and downtime (Para.[0012]).
It would have been obvious to the skilled artisan before the effective filing date to construct the hammer of Berton with each of said first and second rows of insert voids 
Berton as modified by Hall clearly illustrates the first and second insert voids in said first row of insert voids and the first and second insert voids in said second row of insert voids are located at a distance to said front surface (Hall, see fig.13), however the scale of the drawings is not being relied upon for accurate measurements. Rather, it would have been obvious to the skilled artisan before the effective filing date to have the first and second insert voids in said first row of insert voids to be located closer to said front surface of said hammer body than said first and second insert voids in said second row of insert voids. Accordingly, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 24,
The prior art Berton discloses all limitations in claim 22.
Berton does not discloses wherein said step of forming said plurality of insert voids includes forming first and second rows of insert voids, each of said first and second rows of insert voids includes a first and second insert voids, said first and second insert voids in said first row of insert voids is located closer to said front surface of said hammer body than said first and second insert voids in said second row of insert voids, said first and second rows of insert voids fully spaced from said front and back surface of said hammer body.
Hall, in the similar art, teaches in embodiment of figure 13, wherein said step of forming said plurality of insert voids (recess occupied by inserts element 106, recited in Col.8 
It would have been obvious to the skilled artisan before the effective filing date to construct the hammer of Berton with each of said first and second rows of insert voids to include a first and second insert voids as taught in Hall to be able to reduce on maintenance and downtime (Para.[0012]).
Berton as modified by Hall clearly illustrates the first and second insert voids in said first row of insert voids and the first and second insert voids in said second row of insert voids are located at a distance to said front surface (fig.9), however the scale of the drawings is not being relied upon for accurate measurements. Rather, it would have been obvious to the skilled artisan before the effective filing date to have the first and second insert voids in said first row of insert voids to be located closer to said front surface of said hammer body than said first and second insert voids in said second row of insert voids. Accordingly, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 25,
The prior art Berton as modified by Hall discloses all limitations in claim 23.

Regarding claim 26,
The prior art Berton as modified by Hall discloses all limitations in claim 24.
Berton as modified by Hall, discloses wherein said step of forming said plurality of insert voids includes forming third and fourth rows of insert voids, said third and fourth rows of insert voids fully spaced from said front and back surface of said hammer body (Hall, see fig.13 above).
Regarding claim 28,
The prior art Berton as modified by Hall discloses all limitations in claim 26.
Berton as modified by Hall, discloses wherein said step of forming said plurality of insert voids includes forming each of said insert voids in said hammer body (1300) such that said plurality of insert voids are located symmetrically about a central axis of said hammer (1300), said central axis extending along a longitudinal length of said hammer body from a top surface a bottom surface of said hammer body (Hall, see fig.13 above).
Regarding claim 30,
The prior art Berton as modified by Hall discloses all limitations in claim 28.
Berton as modified by Hall, discloses the plurality of inserts (Hall,106) and the wearing surface (Hall,102), however neither Berton nor Hall discloses wherein a combined surface area of said bottom surface of said hammer body to be formed of 60-80% of said metal inserts and since no criticality was recited for the combined surface area of 
Regarding claim 32,
The prior art Berton as modified by Hall discloses all limitations in claim 30.
Berton as modified by Hall discloses the height of the metal inserts (Hall, 106) which is shown in fig.2, however neither Berton nor Hall discloses the height to be of 0.5-4 inches, and since no criticality was recited for each of said metal inserts to have a height to be of 0.5-4 inches and it has been well known in the mechanical arts to construct hammer of the hammermill with metal inserts with different height deem suitable to improve effectiveness of the hammer therefore it would have been obvious to the skilled artisan before the effective filing date to construct the hammers of Berton with metal inserts to have a height to be of 0.5-4 inches to be able to improve effectiveness of the hammer. Accordingly, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of 
Regarding claim 37,
Berton discloses a method of making a hammermill hammer system (see in fig.1, 4b and 5), the method comprising: 
forming a hammer (see fig.4b) for use in said hammermill hammer system comprising: 
providing a hammer body (7) formed of a first metal composition (Cast Iron); 
forming a plurality of insert voids (space occupied by element 5 see fig.4b and 5) in a bottom surface of said hammer body (7),
said insert void of said plurality of said insert voids is spaced from one another and positioned between a front and back surface of the hammer body (see fig.4b);
said plurality of insert voids (5) are located symmetrically about a central axis of said hammer (see fig.4b of claim 27), said central axis extending along a longitudinal length of said hammer body from a top surface to a bottom surface of said hammer body (7, see fig.4b of claim 27); 
placing a non-solidified second metal composition (Titanium is recited to be in powder therefore solidified by compressed see col.5 lines 11-25) into each insert void of said plurality of insert voids,
said second metal composition (Titanium carbide) having a different composition from said first metal composition (Cast Iron),

allowing said second metal (Titanium carbide) to solidify in each of said insert voids of said plurality of insert voids to form a metal insert (5) in each of said insert voids (the second metal solidified in and with the first material insert voids) of said plurality of insert voids; and, 
securing said hammer (fig.4b) to said hammermill hammer system (see Col.1 lines 6-15).
Berton does not disclose said step of forming said plurality of insert voids includes forming first and second rows of insert voids, each of said first and second rows of insert voids includes a first and second insert voids, said first and second insert voids in said first row of insert voids is located closer to said front surface of said hammer body than said first and second insert voids in said second row of insert voids, said first and second rows of insert voids spaced from said front and back surface of said hammer body,
said second metal composition having a greater abrasion resistance than said first metal composition, said first metal composition having a greater impact resistance than said second metal composition and each of said metal inserts has a height of 0.5-4 inches;
Hall, in the similar art, teaches in embodiment of figure 13, wherein said step of forming said plurality of insert voids (recess occupied by inserts element 106, recited in Col.8 lines 23-24) includes forming first and second rows of insert voids (see fig.13), each of 
It would have been obvious to the skilled artisan before the effective filing date to construct the hammer of Berton with each of said first and second rows of insert voids to include a first and second insert voids as taught in Hall to be able to reduce on maintenance and downtime (Para.[0012]).
Berton as modified by Hall clearly illustrates the first and second insert voids in said first row of insert voids and the first and second insert voids in said second row of insert voids are located at a distance to said front surface (Hall, see fig.13), however the scale of the drawings is not being relied upon for accurate measurements. Rather, it would have been obvious to the skilled artisan before the effective filing date to have the first and second insert voids in said first row of insert voids to be located closer to said front surface of said hammer body than said first and second insert voids in said second row of insert voids. Accordingly, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Berton discloses a first and second materials (5 and 7), wherein the first material is made of cast iron and the second material is made of titanium carbide (as recited in Col.5 lines 29-39) but does not disclose the second material to have a greater abrasion resistance than the first material, and the first material to have a greater impact 
Berton discloses the height of the metal inserts (5) which is shown in fig.4b, however Berton does not disclose the height to be of 0.5-4 inches, and since no criticality was recited for each of said metal inserts to have a height to be of 0.5-4 inches and it has been well known in the mechanical arts to construct hammer of the hammermill with metal inserts with different height deem suitable to improve effectiveness of the hammer therefore it would have been obvious to the skilled artisan before the effective filing date to construct the hammers of Berton with metal inserts to have a height to be of 0.5-4 inches to be able to improve effectiveness of the hammer. Accordingly, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative .
Claims 39 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Berton U.S. Patent (8,651,407) hereinafter Berton in view of Hall et al. U.S. Publication (2008/0041992) hereinafter Hall.
The prior art Berton discloses all limitations in claim 38.
Berton does not disclose wherein said step of forming said plurality of insert voids includes forming first and second rows of insert voids, each of said first and second rows of insert voids includes a first and second insert voids, said first and second insert voids in said first row of insert voids is located closer to said front surface of said hammer body than said first and second insert voids in said second row of insert voids, said first and second rows of insert voids fully spaced from said front and back surface of said hammer body, said plurality of insert voids are located symmetrically about a central axis of said hammer, 
said central axis extending along a longitudinal length of said hammer body from a top surface to a bottom surface of said hammer body, each of said insert voids of said first and second rows spaced from one another, said first and second rows of insert voids spaced from one another.
Berton and Hall disclose both art in the same field of endeavor (i.e. comminution).
Hall, in a similar art, teaches a hammermill hammer (108, see fig.9) having the step of forming said plurality of insert voids includes forming first and second rows of insert voids (space occupied by element 600 see fig.9), 

    PNG
    media_image5.png
    476
    455
    media_image5.png
    Greyscale

each of said first and second rows of insert voids includes a first and second insert voids (see fig.9, the back surface is opposite of the front surface), 
said first and second rows of insert voids fully spaced from said front and back surface of said hammer body (see fig.9), 
said plurality of insert voids are located symmetrically about a central axis (901) of said hammer (see fig.9), 
said central axis (901) extending along a longitudinal length of said hammer body from a top surface (surface opposite element 900) to a bottom surface (900) of said hammer body, 
each of said insert voids of said first and second rows spaced from one another, said first and second rows of insert voids spaced from one another (see fig.9). Hall teaches the first and second rows of insert voids to be able to reduce wear of the hammer (Para.[0053]).

Berton as modified by Hall clearly illustrates the first and second insert voids in said first row of insert voids and the first and second insert voids in said second row of insert voids are located at a distance to said front surface (fig.9), however the scale of the drawings is not being relied upon for accurate measurements. Rather, it would have been obvious to the skilled artisan before the effective filing date to have the first and second insert voids in said first row of insert voids to be located closer to said front surface of said hammer body than said first and second insert voids in said second row of insert voids. Accordingly, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 42,
The prior art Berton discloses all limitations in claim 40.
Berton does not disclose wherein said step of forming said plurality of insert voids includes forming first and second rows of insert voids, each of said first and second rows of insert voids includes a first and second insert voids, said first and second insert voids in said first row of insert voids is located closer to said front surface of said hammer body than said first and second insert voids in said second row of insert voids, said first and second rows of insert voids fully spaced from said front and back surface of said hammer body, each of said insert voids of said first and second rows spaced from one another, said first and second rows of insert voids spaced from one another.


    PNG
    media_image5.png
    476
    455
    media_image5.png
    Greyscale

each of said first and second rows of insert voids includes a first and second insert voids (see fig.9, the back surface is opposite of the front surface), 
said first and second rows of insert voids fully spaced from said front and back surface of said hammer body (see fig.9) and each of said insert voids of said first and second rows spaced from one another, said first and second rows of insert voids spaced from one another (see fig.9). Hall teaches the first and second rows of insert voids to be able to reduce wear of the hammer (Para.[0053]).
It would have been obvious to the skilled artisan before the effective filing date to construct the hammer of Berton with a first and second rows of insert voids as taught in Hall to be able to reduce wear of the hammer and reduce on maintenance time.
Berton as modified by Hall clearly illustrates the first and second insert voids in said first row of insert voids and the first and second insert voids in said second row of insert 
Regarding claim 43,
The prior art Berton discloses all limitations in claim 41.
Berton does not disclose wherein said step of forming said plurality of insert voids includes forming first and second rows of insert voids, each of said first and second rows of insert voids includes a first and second insert voids, said first and second insert voids in said first row of insert voids is located closer to said front surface of said hammer body than said first and second insert voids in said second row of insert voids, said first and second rows of insert voids fully spaced from said front and back surface of said hammer body, each of said insert voids of said first and second rows spaced from one another, said first and second rows of insert voids spaced from one another.
Hall, in the similar art, teaches a hammermill hammer (108, see fig.9) having the step of forming said plurality of insert voids includes forming first and second rows of insert voids (space occupied by element 600 see fig.9), 

    PNG
    media_image5.png
    476
    455
    media_image5.png
    Greyscale

each of said first and second rows of insert voids includes a first and second insert voids (see fig.9, the back surface is opposite of the front surface), 
said first and second rows of insert voids fully spaced from said front and back surface of said hammer body (see fig.9) and each of said insert voids of said first and second rows spaced from one another, said first and second rows of insert voids spaced from one another (see fig.9). Hall teaches the first and second rows of insert voids to be able to reduce wear of the hammer (Para.[0053]).
It would have been obvious to the skilled artisan before the effective filing date to construct the hammer of Berton with a first and second rows of insert voids as taught in Hall to be able to reduce wear of the hammer and reduce on maintenance time.
Berton as modified by Hall clearly illustrates the first and second insert voids in said first row of insert voids and the first and second insert voids in said second row of insert voids are located at a distance to said front surface (fig.9), however the scale of the drawings is not being relied upon for accurate measurements. Rather, it would have been obvious to the skilled artisan before the effective filing date to have the first and 
Response to Arguments
In response to Applicant’s arguments in the remarks dated 07/01/2021 about the 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment and the 35 U.S.C. 112 rejections are withdrawn.
Applicant's arguments with respect to claim 38, have been considered but they are not persuasive for the reason below. 
With respect Applicant's arguments about claim 38 of page 9, Applicant stated that reference Berton does not disclose the limitation “said second metal composition includes a) one or more metals selected from the group consisting of manganese, titanium, niobium, and boron or b) a metal carbide of vanadium, molybdenum or titanium”. 
Examiner acknowledges, Applicant's arguments however such arguments are not deemed persuasive. 
Reference Berton are drawn to hammermill apparatus having hammer with body and inserts and in column 4 line 43, the reference discloses the inserts to be titanium carbide as claimed. 

Conclusion
  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

July 08, 2021

/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        


/Matthew Katcoff/Primary Examiner, Art Unit 3725